Name: Council Directive 86/84/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: agricultural activity;  farming systems
 Date Published: 1986-03-22

 Avis juridique important|31986L0084Council Directive 86/84/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 077 , 22/03/1986 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 20 P. 0164 Swedish special edition: Chapter 3 Volume 20 P. 0164 *****COUNCIL DIRECTIVE of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (86/84/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 76/625/EEC (1), as last amended by Regulation (EEC) No 3768/85 (2), provided for statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees; Whereas, on account of the accession of Spain and Portugal, the said Directive should be adapted, in particular to define the Community's financial contribution in respect of expenses incurred by the new Member States for the survey to be conducted in 1987, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 March 1986, Directive 76/625/EEC is hereby amended as follows: 1. In Article 2 (1) (A) the second paragraph shall be replaced by the following: 'The survey relating to peach trees shall be carried out in Italy, France, Greece, Spain, Portugal and Germany only, and in Germany no distinction between varieties shall be made. The survey relating to orange trees shall be carried out in Italy, Greece, Spain and Portugal only.'; 2. In Article 10 (1) the following subparagraph shall be added: 'The contribution to the expenses incurred by the Kingdom of Spain and the Portuguese Republic for the survey to be conducted in 1987 shall be entered in the budget of the European Communities up to a maximum of 250 000 ECU for Spain and 70 000 ECU for Portugal.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 25 February 1986. For the Council The President G. BRAKS (1) OJ No L 218, 11. 8. 1976, p. 10. (2) OJ No L 362, 31. 12. 1985, p. 8.